DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement of Receipt
	Applicant's response filed on 07/15/2021 to the Office Action mailed on 03/29/2021 is acknowledged.
Claim Status
Claims 1, 3-12, and 14-22 are pending. 
Claims 2 and 13 were previously canceled.
Claims 10-12 and 14-20 are withdrawn as being directed to a non-elected invention.
Claim 22 is newly added. 
Claims 1, 3-9, 21, and 22 have been examined.
Claims 1, 3-9, 21, and 22 are rejected.
Priority
	Priority to CON 14/064685 filed on 10/28/2013, which claims priority to CON 13/367747 filed on 02/07/2012, which claims priority to applications 61/486523 filed on 05/16/2011 and 61/441716 filed on 02/11/2011 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.



Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Response to Applicant’s Arguments
The rejection of clams 1, 3-9, and 21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamichi et al. (US Patent 5688510, Published 11/18/1997) in view of Kaj et al. (US Patent 5397573, Published 03/14/1995), Timmons et al. (US Patent Application Publication 2010/0297251 A1, Published 11/25/2010), Oshlack et al. (US Patent Application Publication 2003/0198673 A1, Published 10/23/2003), and Ofner et al. (US Patent 2366749, Published 01/09/1945) is withdrawn in view of Applicant’s arguments.

This rejection is a new ground of rejection.
Claims 1, 3-9, 21, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamichi et al. (US Patent 5688510, Published 11/18/1997) in view of Kaj et al. (US Patent 5397573, Published 03/14/1995), Timmons et al. (US Patent Application Publication 2010/0297251 A1, Published 11/25/2010), Joshi et al. (US Patent 4808413, Published 02/28/1989), and Ofner et al. (US Patent 2366749, Published 01/09/1945).
The claims are directed to a particulate dosage comprising a core comprising 30% to 70% pure crystalline L-menthol, 25 to 60% microcrystalline cellulose, and 0.5 to 4% hypromellose and an enteric coating over the core comprising methacrylic acid copolymer. The particles having a diameter of 0.1 to 3mm and being combined in a capsule. 
Nakamichi et al. teach producing stable medicinal compositions (title). In a preferred embodiment L-menthol granules comprising mixing L-menthol, corn starch, D-mannitol, hydroxypropylcellulose, and polyethylene glycol 6000 and extruding, sizing with 10-mesh screen (2mm) (column 9,lines 47-64). The additives that can be used include crystalline cellulose and corn starch 
Nakamichi et al. lacks a preferred embodiment wherein the L-menthol granules comprises an enteric coating. Nakamichi et al. also lacks a preferred embodiment comprising crystalline L-menthol. Nakamichi et al. further lack a teaching wherein the core is spheroid. Nakamichi et al. also lacks a teaching wherein L-menthol is present in the core in an amount of 10-200mg.
Kajs et al. teach a method of treating constipation comprising 50-1000mg menthol to the lower gastrointestinal tract (prior art claims 14 and 15). This is preferably accomplished by compositions comprising menthol (and/or menthol esters) contained such that the contained menthol is released in the lower gastrointestinal tract, such as by enteric coating (column 2, lines 16-32). An enteric coating agent can be selected from Eudragit (column 4, lines 44-51).
Joshi et al. teach a pharmaceutical composition is provided which is in the form of a plurality of beadlets, adapted to be filled into pharmaceutical hard shell capsules … A method for forming beadlets is also provided which includes the steps of extruding a composition as described above, and subjecting the resulting extrudate to a spheronization step wherein an acid processing aid such as citric acid is employed to improve processing and form improved beadlets (abstract). A wide variety of other medicaments which are orally administered in tablet form can also be used in the form of beadlets prepared according to this invention. These include, for example antiinflammatory agents … analgesics … other therapeutic agents (column 8, lines 40-67 and column 9, lines 1-20). In a preferred embodiment the active agent is mixed with additives and passed through an extruder, the extrudate is then passed through a spheronizer to form a beadlet that are filled into capsules (column 11, lines 55-67 and column 12, lines 1-11). The beadlets are not ground up during the spheronization step so that desired narrow particle size distribution of from about 0.8 to about 2 mm diameter is obtained (column 6, lines 12-17).

Ofner et al. teach synthetic pure crystalline L-menthol (abstract and page 2, column 1, lines 2-4).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to coat the granules of L-menthol of Nakamichi et al. with the enteric coating of Kajs et al. and include the instantly claimed amount of L-menthol and have a reasonable expectation of success. One would have been motivated to do so since Nakamichi et al. and Timmons et al. teach that L-menthol can be delivered by an enteric coated drug formulation and Kajs et al. teach methol can be administered in an amount of 50-1000mg. 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the granule of Joshi et al. to be spheroid and have a diameter of between 0.8-2mm. One would have been motivated to do so since Joshi et al. suggests that extruding a granule comprising an active agent a sphronization process can be performed to create beadelts for incorporation into capsules. Therefore, the claims are rendered obvious by the teachings of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALI SOROUSH/Primary Examiner, Art Unit 1617